Per Curiam.

We adopt the findings of fact of the board and find that respondent violated DR 1 — 102(A)(4), 6 — 101(A)(3), and 7 — 102(A)(5) in his representation of John Stewart Murray. Further we conclude that respondent engaged in conduct that adversely reflects on his fitness to practice law in violation of DR 1-102(A)(6) by reason of his conviction for attempted drug abuse, by his undertaking to represent Murray when he had failed to comply with the registration requirements of Gov.Bar R. VI, and by his failing to meet the continuing legal education requirements of Gov.Bar R. X.
In Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237, an attorney falsely told the client he had filed a case, misrepresented to his client the status of the purportedly filed case, and then counterfeited documents in the fictitious case. In Fowerbaugh, under facts similar to these, we expressed our growing concern with the number of discipline matters in which members of the bar of Ohio have deceived their clients or a court and said: “Respect for our profession is diminished with every deceitful act of a lawyer. We cannot expect citizens to trust that lawyers are honest if we have not yet sanctioned those who are not. * * * When an attorney engages in a course of conduct resulting in a finding that the attorney has violated DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.” Id. at 190, 658 N.E.2d at 239-240.
By our order of August 11, 1995, respondent was suspended from the practice of law pursuant to Gov.Bar R. X, and his “name stricken from the roll of attorneys maintained by this court,” for his failure to pay a previous court-ordered sanction for noncompliance with continuing legal education requirements in a previous reporting period in addition to noncompliance in the 1992-1993 reporting period.
Respondent has demonstrated not only his lack of respect for his clients, but his lack of respect for his profession and the orders of this court. We hereby suspend respondent indefinitely from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.